EXHIBIT 10.10

AMENDMENT OF LEASE

This Amendment of Lease Agreement (this “Amendment”), dated as of the 26th day
of July 2013, by and between TRIZECHAHN 1065 AVENUE OF THE AMERICAS PROPERTY
OWNER LLC, a Delaware limited liability company (“Landlord”), and SEAMLESS NORTH
AMERICA, LLC (formerly known as SEAMLESSWEB PROFESSIONAL SOLUTIONS, LLC), a
Delaware limited liability company (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant are the present parties to a lease dated as of May
19, 2011 (the “Existing Lease”), demising to Tenant the entire fifteenth (15th)
floor as more particularly set forth in the Existing Lease in Landlord’s
building known as 1065 Avenue of the Americas, New York, New York.

WHEREAS, ARAMARK Corporation, a Delaware corporation (“Guarantor”) guaranteed
particular obligations of Tenant under the Existing Lease pursuant to that
certain Guaranty (the “Guaranty”) made by Guarantor as of May 18, 2011.

WHEREAS, there occurred a “Corporate Succession” as described in Section 16.7.2
of the Existing Lease, which Corporate Succession constitutes a “Qualifying
Corporate Succession” as defined in Section 6 of the Guaranty.

WHEREAS, as contemplated in Section 6 of the Guaranty, Tenant is delivering a
letter of credit to Landlord and upon delivery thereof, the Guaranty will
automatically terminate and guarantor will have no further liability thereunder.

WHEREAS, Landlord and Tenant desire to amend the Existing Lease to provide for
the delivery and administration of the letter of credit.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, Landlord and Tenant agree as follows:

1.Definitions. All capitalized terms contained in this Amendment shall, for the
purposes hereof, have the same meanings ascribed to them in the Existing Lease
unless otherwise defined herein. As used herein, the term “Lease” shall mean the
Existing Lease, as amended by this Amendment and as hereafter amended in
accordance with the terms of the Existing Lease.

2.Qualifying Corporate Succession. Landlord hereby acknowledges the occurrence
of a Qualifying Corporate Succession (as defined in the Guaranty) of the type
described in clause (y) of Section 16.7.2 of the Lease. Accordingly, as a
condition of the termination of the Guaranty, Tenant shall, simultaneously with
its execution of this Amendment, deliver to Landlord a letter of credit
satisfying the conditions of Section 3 below. Upon delivery of such letter of
credit, the Guaranty shall terminate and be of no further effect and Guarantor
shall have no further liability thereunder.

131608.00412/7178966v.5

--------------------------------------------------------------------------------

 

3.Letter of Credit or Cash Security Deposit.

(A)Upon the execution of this Amendment, Tenant shall deliver to Landlord a
clean, irrevocable, transferable and unconditional letter of credit (the “Letter
of Credit”) issued by and drawn upon a commercial bank (hereinafter referred to
as the “Issuing Bank”) which shall be a member bank of the New York
Clearinghouse Association or any successor thereto (or, in the alternative,
which shall have offices for banking purposes in the Borough of Manhattan and
shall have a net worth determined in accordance with generally accepted
accounting principles of not less than $1,000,000,000, with appropriate evidence
thereof to be submitted by Tenant), which Letter of Credit shall: (i) have a
term of not less than one year, (ii) be in form of Exhibit A annexed hereto and
made a part hereof, (iii) be for the account of Landlord, (iv) be in the amount
of $1,964,233.07, (v) except as otherwise provided herein, conform and be
subject to International Standby Practices (1998), International Chamber of
Commerce Publication No. 590, (vi) be fully transferable by Landlord without any
fees or charges therefor (except for any such administrative charges for which
Tenant shall reimburse Landlord), (vii) provide that Landlord shall be entitled
to draw upon the Letter of Credit upon presentation to the Issuing Bank of a
sight draft only, and (viii) provide that the Letter of Credit shall be deemed
automatically renewed, without amendment, for consecutive periods of one year
each year thereafter during the Term of the Lease, unless the Issuing Bank shall
send notice to Landlord by registered mail, return receipt requested, not less
than sixty (60) days next preceding the then expiration date of the Letter of
Credit that the Issuing Bank elects not to renew such Letter of Credit, in which
case Landlord shall have the right, by sight draft on the Issuing Bank, to
receive the monies represented by the then existing Letter of Credit, and to
hold and/or disburse such proceeds pursuant to the terms of this Section 3 as
cash security. All references to the Letter of Credit in this Section 3 shall be
deemed to refer to the Letter of Credit itself, or any proceeds thereof as may
be drawn upon by Landlord.

(B)The Issuing Bank shall (a) be insured by the Federal Deposit Insurance
Corporation and (b) have long-term, unsecured and unsubordinated debt
obligations rated by Moody’s Investor’s Services, Inc., or its respective
successors, of at least A3 or Standard and Poor’s Ratings Services, or its
respective successors, of at least A (collectively, the “LC Issuer
Requirements”). If (A) at any time the LC Issuer Requirements are not met, or if
the financial condition of the Issuing Bank changes in any other materially
adverse way, as determined by Landlord in its reasonable discretion or (B) the
Issuing Bank is insolvent or is placed into receivership or conservatorship by
the Federal Deposit Insurance Corporation, or any successor or similar entity,
or if a trustee, receiver or liquidator is appointed for the issuer, then Tenant
shall in either case within thirty (30) days’ written notice from Landlord,
deliver to Landlord either (i) a replacement Letter of Credit which otherwise
meets the requirements of this Section 3 and the LC Issuer Requirements or (ii)
a cash deposit in the same amount as would be required by the Letter of Credit
delivered under Section 3(A), and, subject to the last sentence of this Section
3(B), Tenant’s failure to do so shall, notwithstanding anything in the Lease to
the contrary, constitute an Event of Default for which there shall be no notice
or cure periods being applicable thereto other than the aforesaid thirty (30)
day period. In addition to, and notwithstanding anything to the contrary
contained in, the foregoing, among all other rights available to it at law or in
equity, in the case of (A) above, Landlord shall have the right to immediately,
and without further notice to Tenant, draw the entire Letter of Credit and to
hold the proceeds thereof, and in the case of (B) above, Landlord shall have the
right to require Tenant, within a ten (10) business day period following the
written notice from Landlord to Tenant, to deliver a cash security deposit in
the amount of the Letter of Credit, which shall be held in accordance with this
Section 3, as if such cash deposit were the Letter of Credit. Notwithstanding
any provision to the contrary set forth herein, if Landlord has drawn on the
Letter of Credit pursuant to the immediately preceding sentence, Tenant shall
have no further obligation to provide Landlord with a replacement Letter of
Credit or cash security and all monies so drawn on the Letter of Credit by the
Landlord will be held by Landlord as a cash security deposit. Notwithstanding
anything to the contrary in this Section 3, Wells Fargo Bank, N.A. is deemed to
satisfy the LC Issuer Requirements as of the date of this Amendment.

(C)Tenant acknowledges and agrees that the Letter of Credit or the cash security
deposit shall be security for the faithful performance and observance by Tenant
of all of the covenants, agreements, terms, provisions and conditions of the
Lease, and that Landlord shall have the right to draw upon the entire Letter of
Credit in any instance in which Landlord would have the right to use, apply or
retain any proceeds thereof pursuant to this Section 3. Upon the occurrence of
an Event of Default, Landlord may, at its option, use, apply or retain all or
any part of the proceeds of the Letter of Credit for the payment of (1) any Rent
in arrears or any other sums of which Tenant shall be in default under the Lease
and (2) any expenses, costs or damages that the Lease provides are payable by
Tenant to Landlord upon or following an Event of Default. Landlord shall not be
required to use, apply

-2-

131608.00412/7178966v.5

--------------------------------------------------------------------------------

 

or retain the whole or any part of the proceeds of the Letter of Credit, but if
Landlord shall use or apply all or any portion of the proceeds of the Letter of
Credit in accordance with the immediately preceding sentence, Tenant shall,
within ten (10) business days after the receipt of a written demand made by
Landlord, deposit with Landlord a sum sufficient to restore the amount of
security held by Landlord to the amount required to be deposited on the date of
this Amendment, which may be in the form of a letter of credit meeting the
requirements of Section 3(A) or a cash deposit. Tenant’s failure to so restore
the security held by Landlord within such ten (10) business day period shall
constitute an Event of Default.

(D)Tenant shall not assign or encumber the Letter of Credit without Landlord’s
express written consent. Neither Landlord nor its successors or assigns shall be
bound by any assignment or encumbrance of the Letter of Credit unless Landlord
has given its express written consent. Nothing in this Section (D) shall limit
Tenant’s right to assign the Lease in accordance with the provisions of Article
16 of the Lease. Landlord shall have the right, at any time and from time to
time, to transfer the Letter of Credit to any purchaser or lessee of the entire
Building, provided Landlord notifies Tenant of such transfer prior to,
contemporaneously with, or promptly following, such transfer. Upon any such
transfer and notice thereof, Tenant agrees to look solely to the new owner or
lessee for the return of the Letter of Credit.

(E)Provided that Tenant shall have fully and faithfully performed all of its
obligations under the Lease, Landlord shall refund the Letter of Credit, or any
remaining balance, or any cash security delivered to Landlord by Tenant in
accordance with this Section 3, to Tenant or, at Landlord’s option, to the last
assignee of Tenant’s interest under the Lease, within ten (10) business days
after the expiration or earlier termination of the Term and Tenant’s vacation
and surrender of exclusive possession of the Premises to Landlord in the
condition required by the provisions of the Lease. Landlord’s obligations under
this Section 3(E) shall survive the expiration or earlier termination of the
Term.

4.Rent Credit. Tenant acknowledges that $100,000.00 was credited against Base
Rent in the month of July 2012, as contemplated by that letter agreement dated
June 13, 2012 between Tenant and Landlord.

5.Lease Ratified. Except as modified by this Amendment, the Existing Lease and
all covenants, agreements, terms and conditions thereof shall remain in full
force and effect, and are hereby ratified and confirmed.

6.Successors and Assigns. The Covenants, agreements, terms and conditions
contained in this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns.

7.Changes to be in Writing. This Amendment may not be changed orally, but only
by a writing signed by the party against whom enforcement thereof is sought.

8.Not Binding Until Executed by Landlord. This Amendment shall not be binding in
any respect upon Landlord or Tenant until a counterpart hereof is executed by
Landlord and delivered to tenant.

9.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

[SIGNATURE(S) ON FOLLOWING PAGE(S)]

 

 

 

-3-

131608.00412/7178966v.5

--------------------------------------------------------------------------------

EXHIBIT 10.10

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

 

 

 

TRIZECHAHN 1065 AVENUE OF THE

AMERICAS PROPERTY OWNER LLC,

a Delaware limited liability company

 

 

 

By:

 

/s/ Adam R. Goldenberg

Name:

 

Adam R. Goldenberg

Title:

 

Market Managing Director

 

 

 

TENANT:

 

 

 

SEAMLESS NORTH AMERICA, LLC.

a Delaware limited liability company

 

 

 

By:

 

/s/ Ted Pastva

Name:

 

Ted Pastva

Title:

 

VP Finance

 

131608.00412/7178966v.5

--------------------------------------------------------------------------------

 

Exhibit A

Letter of Credit

131608.00412/7178966v.5